Citation Nr: 1828568	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-40 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of death.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.  He died in August 2010.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Winston-Salem, North Carolina RO subsequently acquired jurisdiction.

The Appellant testified before the undersigned veterans law judge (VLJ) at a December 2017 videoconference hearing of the Board held at the Winston-Salem RO.  A transcript of the hearing is of record.

The Appellant has waived initial review by the agency of original jurisdiction (AOJ) of additional evidence submitted in December 2017 following the September 2014 statement of the case.  The evidence is accepted for inclusion in the record on appeal in this case.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  A May 2011 rating decision denied service connection for cause of death.  The Appellant did not timely appeal the decision nor submit new and material evidence within one year of the decision.
2.  Evidence received since the May 2011 rating decision, namely a March 2015 positive nexus opinion of a private treating physician, relates to a previously unestablished fact necessary to substantiate the Appellant's claim.

3.  The Veteran served in the U.S. Air Force as a security patrol and base patrolman at Korat Royal Thai Air Force Base (RTAFB) in Thailand from April 1972 to August 1972 and had duties and daily work near the air base perimeter.

4.  The Veteran is presumed to have been exposed to an herbicide agent while on active duty at Korat RTAFB.

5.  The Veteran died in August 2010.  The certificate of death lists the immediate cause of death as undetermined natural causes due to Picks dementia and sick sinus syndrome; other significant conditions listed as contributing to death but not resulting in the underlying cause of death are gastroesophageal reflux disease (GERD) and seizure disorder.

6.  At the time of his death, the Veteran was not service-connected for any disability.

7.  Picks dementia is attributable to the Veteran's in-service herbicide exposure.

8.  The Veteran's cause of death is related to service.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied service connection for cause of death is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  Evidence received since the May 2011 rating decision is new and material, and the claim for service connection for cause of death is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A disability incurred in service caused the Veteran's death.  38 U.S.C. §§ 101(16), 1101, 1110, 1310, 5103, 5103A (2012); 38 C.F.R. §§ 3.5, 3.10, 3.50, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim Based on New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A May 2011 rating decision denied service connection for cause of death on the basis that there was no nexus between an injury or disease incurred in service and the cause of the Veteran's death.  The Appellant did not perfect an appeal as to the May 2011 rating decision, which became final.  The evidence of record at the time of the May 2011 rating decision consisted of service treatment records, VA treatment records, private treatment records, and statements of the Appellant.

In October 2012, the Appellant again filed a claim of entitlement to service connection for cause of death, which was denied by a rating decision of January 2013.  The Appellant has appealed.  See notice of disagreement of July 2013; VA Form 9 of October 2014.

The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Since the May 2011 rating decision, a March 2015 positive nexus opinion of a private treating physician (submitted in December 2017) has been added to the record.  At the time of the May 2011 rating decision, a nexus between service and the cause of death was an evidentiary defect.  The newly submitted medical evidence offers a positive nexus opinion and therefore addresses an unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for cause of death.


II.  Law and Analysis

The Veteran died in August 2010.  Evidence of record establishes that the Appellant is the surviving spouse.  The Appellant principally alleges a relationship between the Veteran's exposure to an herbicide agent during service and the Picks dementia that is listed as a cause of death.  See VA Form 9 of October 2014; Appellant's statements of December 2010, November 2010, and September 2010.

Service connection for the cause of a veteran's death will be granted for a service-connected disability that caused the death or substantially or materially contributed to it.  See 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312(a) (2017).  The issue will be determined by sound judgment without speculation and after a careful analysis of all the facts and circumstances of a veteran's death, including particularly autopsy reports.  See 38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2016).  In order for a service-connected disability to be a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2017).

In determining whether a disability that resulted in the death of a veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  See 38 U.S.C. § 1310 (2012).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. §§ 1154(a), 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires a current disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship (nexus) between the current disability and an in-service precipitating disease, injury, or event.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  See 38 C.F.R. § 3.303(d) (2017).

Certain listed disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2017).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  These diseases include Parkinson's disease.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2017).
VA's Adjudication Procedure Manual, M21-1, provides that exposure to an herbicide agent may be considered on a direct/facts-found basis if a veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.

In cases of service connection for the cause of the death of a veteran, the condition that caused the veteran to die is a current disability for purposes of the service-connection analysis.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  The Veteran's death certificate lists the immediate cause of death as undetermined natural causes due to Picks dementia and sick sinus syndrome.  Other significant conditions listed as contributing to death but not resulting in the underlying cause of death are gastroesophageal reflux disease (GERD) and seizure disorder.  At the time of his death, the Veteran was not service-connected for any disability.

The Veteran's service treatment records note no symptoms relating to Pick's dementia or sick sinus syndrome.  For the separation examination of March 1974, the Veteran reported occasionally swollen and painful finger joints, as well as frequent and severe headaches possibly due to tension.  Upon examination, the Veteran was found to be normal with respect to sinuses, neurological, and psychiatric.

The Veteran's service personnel records indicate that he served as a security patrol and base patrolman at Korat Royal Thai Air Force Base in Thailand from April 1972 to August 1972.  The record thus indicates that his duties placed him on or near the perimeters of his base in Thailand, and exposure to an herbicide agent is presumed.
Pick's disease and sick sinus syndrome are not listed among the diseases for which a presumption of service connection based on herbicide exposure applies.  See 38 C.F.R. § 3.309(e) (2017).  Accordingly, service connection for Pick's disease or sick sinus syndrome may not be presumed based on the Veteran's herbicide exposure during service.  Notwithstanding any evidentiary presumption relating to service connection, a claimant may establish service connection for a disability based upon adequate evidence of actual causation.  See 38 U.S.C. § 1113(b) (2012); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is a positive nexus opinion of record.  A March 2015 opinion letter from Dr. J. B. states it is as likely as not that the Veteran's in-service exposure to toxins such as Agent Orange contributed to his early onset dementia with prominent psychiatric features.  The doctor also noted that diagnostic considerations for the Veteran during treatment in 2006-2007 were frontotemporal dementia (FTD) versus a frontal lobe variant of Alzheimer's disease.  The Board takes notice that Pick [sic] disease is defined as "a rare form of dementia that is similar to Alzheimer disease, except that it tends to affect only certain areas of the brain."  See https://medlineplus.gov/ency/article/000744.htm (website of the National Institutes of Health (NIH)).  Furthermore, frontotemporal dementia (FTD) was originally known as Pick's disease.  See https://www.ninds.nih.gov/Disorders/All-Disorders/Frontotemporal-Dementia-Information-Page. 

The Board finds that the positive nexus opinion of Dr. J. B., which is based on his treatment of the Veteran and understanding of the Veteran's service and medical history, is dispositive of this matter as to the particular facts of this Veteran's case.  There is no contrary medical opinion of record, and the Board will not undertake further development or seek an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The opinion of Dr. J. B. provides a sufficient basis to grant service connection for the claimed disability on a direct basis related to the conceded herbicide exposure in Thailand.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Because the Board is granting service connection on a direct basis, it is not necessary to consider the Appellant's additional argument that Pick's disease is similar to Parkinson's disease and therefore, like Parkinson's, should be a presumptive herbicide disease listed under § 3.309(e).  See VA Form 9 of October 2014.


ORDER

The application to reopen the claim of entitlement to service connection for cause of death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


